DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 30 November 2021.

Claims 1 and 3 are currently amended, claims 2, 4, 5 and 7 are as originally presented and claim 6 is cancelled.  In summary, claims 1-5 and 7 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson et al. (U. S. Patent Application Publication 2015/0269284 A1, hereafter ‘284) and in view of Volker Turau (“Fixed-radius near neighbors search,” hereafter Turau).

Regarding claim 1 (Currently amended), Mattson teaches a method for selecting a plurality of edges or faces (‘284; figs. 4A-4E, 5 and 6; ¶ 0046; receives a face selection (510). In a global finding process, this is a selection of all faces in the model; ¶ 0043; a similar process is used but applied to edges) of a displayed modeled object (‘284; fig. 6; ¶ 0044; CAD model including a plurality of faces) in a computer-aided design (CAD) system (‘284; fig. 1; ¶ 0016; computer-aided design (CAD) system), comprising the steps of: extracting a plurality of features (‘284; ¶ 0045; a plurality of features = candidate chamfers), each feature comprising a , by using a nearest neighbors search of all elements in the modeled object that are similar to the seed edge or seed face within a specified radius and/or tolerance.
Mattson teaches choosing the edge or face further comprises using a nearest neighbors search (‘284; ¶ 0048; any neighbor features (faces) to that chamfer entity is added to a seed list and the local finding process repeats to 515 to identify further chamfers until the seed list is empty) but does not explicitly teach the radius or tolerance feature of the neighborhood search, which is an obvious criteria as nearest neighbors does imply some metric for gauging neighbor label.
Turau, working in the same field of endeavor, however, teaches, choosing, by using a nearest neighbor’s search of all elements in the modeled object that are similar to the seed edge or seed face within a specified radius and/or tolerance (Turau; pages 201-203; search of all δ).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the nearest neighbor search techniques as taught by Turau with the teaching of methods for selecting a plurality of edges or faces in a CAD environment as taught by Mattson for the benefit of providing selection feedback to the user.

Regarding claim 3 (Currently amended), Mattson and Turau teach the method of claim 1 and further teach the method as further comprising the steps of: adding the seed edge or face to a list of selections comprising one or more previous seed edge and/or face selections (‘284; ¶ 0048; ¶ 0053-54); receiving an acceptance of the suggested edge or face (‘284; ¶ 0048; ¶ 0053-54; ¶ 0061; ¶ 0063); and adding the suggested edge or face to the list of selections (‘284; ¶ 0046-0048).

In regard to claim 4 (Original), Mattson and Turau teach the method of claim 3 and further teach the method as further comprising the step of creating a new topological feature of the modeled object based on the list of selections (‘284; ¶ 0046-0054).

Regarding claim 5 (Original), Mattson and Turau teach the method of claim 3 and further teach the method as further comprising the step of modifying an existing topological feature of the modeled object based upon the list of selections (‘284; ¶ 0046-0054; The system applies filters to the set of candidate chamfers in the candidate chamfer list (535) to produce filtered candidate chamfers and use various properties of the candidate chamfer entities to filter out unwanted chamfers and decide which chamfers are best).

Claim 6 (Canceled).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson et al. (U. S. Patent Application Publication 2015/0269284 A1, already of record, hereafter ‘284) as applied to claims 1 and 3-5 above, and in view of Turau (“Fixed-radius near neighbors search,” hereafter Turau), as applied to claims 1 and 3-5 above, and further in view of Hirschtick et al. (U. S. Patent Application Publication 2016/0246899 A1, already of record, hereafter ‘899).

In regard to claim 2 (Original), Mattson and Turau teach the method of claim 1 but do not teach the method as further comprising the steps of: indicating the seed edge or face in a first color on the modeled object; and indicating the suggested edge or face in a second color on the modeled object.
Hirschtick, working in the same field of endeavor, however, teaches the method comprising the steps of: indicating the seed edge or face in a first color on the modeled object; and indicating the suggested edge or face in a second color on the modeled object (‘899; ¶ 0187; controlling shading, adjusting transparency, changing the appearance of selected individual parts) for the benefit of providing selection feedback to the user.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the selection feedback techniques taught by Hirschtick with the teaching of methods for selecting a plurality of edges or faces in a CAD environment as taught by Mattson in view of Turau for the benefit of providing selection feedback to the user.

Regarding claim 7 (Original), Mattson and Turau teach the method of claim 1 but do not teach wherein scaling the plurality of features further comprises flattening the scaled features into a feature vector.
Hirschtick, working in the same field or endeavor, however, teaches wherein scaling the plurality of features further comprises flattening the scaled features into a feature vector (‘899; ¶ 0206; each geometry is represented by a vector of numbers; vectors for a sketch can be concatenated into a single state vector, which can be denoted as x=[x1, x2, ..., xn], a vector of n numbers) for the benefit of providing a standardized format for object geometries.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the vector representation of CAD geometries and techniques therefore as taught by Hirschtick with the teaching of methods for selecting a plurality of edges or faces in a CAD environment as taught by Mattson in view of Turau for the benefit of providing a standardized format for object geometries.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current combination of references and citations used in a new ground of rejection presented above that was necessitated by the Applicant's amendment.

The Applicant’s arguments filed 30 November 2021 are primarily based upon the newly added claim features incorporated into independent claim 1.

The Examiner respectfully submits that, at the time Applicant argued against the references, Applicant was arguing against limitations that had not been previously claimed and thus, were not previously examined nor addressed in the previous office action and requests that Applicant look to the Office Action provided above wherein these newly added limitations have now been examined and addressed and, in particular, the newly cited prior art reference of Turau is now relied upon for showing many of these added features.

Independent claim 1 is rejected as shown in the first claim rejection section above and is argued as shown immediately above.

Dependent claims 2-5 and 7 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20200218835 A1	B-rep matching for maintaining associativity across CAD interoperation – A method allows transferring references from vertices, edges, and faces of a solid or surface model to an edited model, by finding correspondences between vertices, edges, faces, and bodies of the models. The method begins by quickly finding matching bodies and aligning them, considering factors such as size, complexity, and the location of its vertices, edges, and faces. For every pair of matched bodies, it then matches exactly coincident vertices, edges, and faces. Of the remaining unmatched 

US 20080215510 A1	Multi-Scale Segmentation and Partial Matching 3d Models – A scale-Space feature extraction technique is based on recursive decomposition of polyhedral surfaces into surface patches. The experimental results show that this technique can be used to perform matching based on local model structure. Scale-space techniques can be parameterized to generate decompositions that correspond to manufacturing, assembly or surface features relevant to mechanical design. One application of these techniques is to support matching and content-based retrieval of solid models. Scale-space technique can extract features that are invariant with respect to the global structure of the model as well as small perturbations that 3D laser scanning may introduce. A new distance function defined on triangles instead of points is introduced. This technique offers a new way to control the feature decomposition process, which results in extraction of features that are more meaningful from an engineering viewpoint. The technique is computationally practical for use in indexing large models.

US 20020147703 A1	Transformation-based method for indexing high-dimensional data for nearest neighbour queries – A transformation-based method for indexing high-dimensional data to support similarity search. The method, iDistance, partitions the data into clusters either based on some clustering strategies or simple data space partitioning strategies. The data in each cluster can be described based on their similarity with respect to a reference point, and hence they can be transformed into a single dimensional space based on such relative similarity. This allows us to index the data points using a B.sup.+-tree structure and perform similarity search using range search strategy. As such, the method is well suited for integration into existing DBMSs.

To search for the K nearest neighbors of q, the distance of the Kth nearest neighbor to q defines the minimum radius required for retrieving the complete answer set. Unfortunately, such a distance 

Baker et al.	Parametric Feature Detection – Finding the nearest neighbor amongst a fixed set of points to a given novel point is a well-studied problem in computational geometry, and was first posed by Knuth (1981). The more recent paper (Yianilos, 1993) contains a pretty comprehensive bibliography of algorithms developed since then. Our problem has more structure than the general nearest neighbor problem since we know that the points lie on a parametric manifold. So rather than using any of the general purpose algorithms, we attempt to take advantage of the locally smooth nature of the feature manifolds and develop a less general but faster search technique. We used a 4-level heuristic coarse-to-fine search. It does not guarantee finding the closest point for pathological manifolds, but we found empirically that is performs very well for our five example features all of which have smooth manifolds as can be seen in Figs. 1–5. In particular, for the manifolds sampled at approximately 50,000 points, the coarse-to-fine search results in a speed-up by a factor of 50–100 times over linear search through the 50,000 points. The average error for each parameter of every feature was always less than the spacing between neighboring samples. The coarse-to-fine search is both conceptually simple as well as very easy to implement. We sample the manifold several times, giving a sequence of meshes, from a very coarse one with few points up to the finest one containing the most points. The finest mesh is the one we really wish to search. We begin by finding the closest point on the coarsest mesh by using a brute force linear search. This does not cost much in terms of time since the coarsest mesh does not contain many points. We 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613